Citation Nr: 0634565	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-43 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUES

1.  Entitlement to service connection for the cause of 
the veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in March 2003, served on active 
duty from February 1942 to July 1945.  The appellant is 
his surviving spouse.  

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by 
the RO.  


FINDINGS OF FACT

1.  The veteran died in March 2003 as a result of 
cardiopulmonary arrest due to a cerebrovascular accident.  

2.  The veteran is not shown to have manifested 
complaints or findings of a cardiopulmonary or 
cerebrovascular disorder during service or for many years 
thereafter.  

3.  At the time of the veteran's death, service 
connection was in effect for the residuals of a bullet 
wound of the right calf, evaluated as 10 percent 
disabling and for a conversion reaction, evaluated as 
noncompensable.  

4.  Neither service-connected disability is not shown to 
have caused or contributed materially in producing or 
accelerating the veteran's demise.  


CONCLUSIONS OF LAW

1.  The veteran did not have cardiopulmonary or 
cerebrovascular disability due to disease or injury that 
was incurred in or aggravated by service, nor may either 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran's cardiopulmonary and cerebrovascular 
disability was not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  A service-connected disability is not shown to have 
caused or contributed substantially or materially in 
producing the veteran's death.  38 U.S.C.A. §§ 1310, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2006).

4.  The claim for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code must be 
denied. 38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory 
duty to assist the appellant in the development of her 
claims of service connection for the cause of the 
veteran's death and for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States 
Code.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in August 2004, the RO informed the 
appellant that in order to establish service connection 
for the cause of the veteran's death, the evidence had to 
show that the veteran died while on active duty; or that 
he died from a service-related injury or disease; or that 
he died from an injury or disease not related to service, 
but was totally disabled due to a service-related injury 
for at least 10 years immediately prior to his death; or 
that he died from an injury or disease not related to 
service, but was totally disabled due to a service-
related injury since the veteran's release from active 
duty, if the veteran was release at least 5 years before 
death; or that the veteran died from an injury or disease 
not related to service, but was totally disabled due to a 
service-related injury for at least one year prior to his 
death, provided that he was a former prisoner of war who 
died after September 30, 1999.  

The RO notified the appellant and her representative of 
the following:  (1) the information and evidence not of 
record that was necessary to substantiate the appellant's 
claims; (2) the information and evidence that VA would 
seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the 
appellant needed to provide, such as employment records 
and records of the veteran's treatment by private health 
care providers; and (4) the need to furnish VA any other 
information or evidence in the appellant's possession 
that pertained to her claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
appellant's responsibility to make sure that it received 
all of the requested records which were not in possession 
of the Federal government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the 
claims of service connection for the cause of the 
veteran's death was not sent to the appellant until after 
the rating decision in March 2004.  Nevertheless, any 
defect with respect to the timing of that notice was 
harmless.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the 
Supplemental Statement of the Case (SSOC) set forth the 
text of those laws and regulations, as well as the 
eligibility criteria for Dependents' Education 
Assistance.  Moreover, the SOC and SSOC notified the 
appellant and her representative of the evidence which 
had been obtained in support of the appeal.  

Following such notice, the RO granted the appellant 
additional time to develop the record; and thereafter, 
readjudicated the appeal.  Thus, there is no prejudice to 
the appellant due to any defect in the timing of the 
notice.  See Prickett v. Nicholson, No. 04-0140 (U.S. 
Vet. App. Sept. 11, 2006).

The Board is also aware of the considerations of the 
United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (March 3, 2006), regarding the need for 
notification that a disability rating and an effective 
date for the award of benefits will be assigned if 
service connection is awarded.  

However, the absence of such notification is not 
prejudicial in this case.  With service connection cases, 
no disability rating or effective date is assigned when 
service connection is denied.  Id.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the appellant in the development 
of evidence necessary to support her claims.  It appears 
that all relevant evidence identified by the appellant 
has been obtained and associated with the claims folder.  
In this regard, she has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support any of her claims.  

For example, during the pendency of the appeal, the 
veteran's case was reviewed by a medical expert from the 
Veterans Health Administration (VHA).  She was given a 
copy of that opinion, as well as an opportunity to 
respond.  However, she did not avail herself of that 
opportunity.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect any issue on appeal.  

As such, there is no prejudice to the appellant due to a 
failure to assist her with the claim of service 
connection for the cause of the veteran's death.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  Accordingly, the Board will proceed to the 
merits of the appeal.  


II.  Facts and Analysis

A.  Cause of Death

The appellant contends that the service-connected 
residuals of a gunshot wound on the veteran's right leg 
caused inactivity which contributed to the development of 
heart disease and, ultimately, his death.  

The death of a veteran will be considered to have been 
due to a service-connected disability when the evidence 
establishes that such disability was either the principal 
or a contributory cause of death.  To establish service 
connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service 
connected disability to be the cause of death, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Even if the disease at issue is initially diagnosed after 
the veteran's discharge from service, service connection 
may still be granted when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

For certain disabilities, such as cardiovascular 
disability or a cerebrovascular accident, service 
connection may be presumed when such disability is shown 
to a degree of 10 percent or more within one year of the 
veteran's discharge from service.  38 U.S.C.A. § 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The death certificate shows that the veteran died in 
March 2003.  The cause of death was cardiopulmonary 
arrest due to a cerebrovascular accident.  

A careful review of the record shows that the veteran did 
not manifest complaints or findings of a cardiopulmonary 
or cerebrovascular disorder in service during World War 
II.  In fact, such disorders were not clinically 
identified until many years later.  

Indeed, during VA examinations, performed from March 1947 
to March 1995, the veteran's cardiovascular and 
respiratory systems were reported as being normal.  

Moreover, during a March 1995 VA orthopedic examination, 
it was noted that other than severe degenerative changes 
in his right ankle, the veteran was in good general 
health.  

The first report of cardiopulmonary or cerebrovascular 
disability was not recorded until the veteran's 
hospitalization in February 2003.  It was noted at that 
time that he had undergone cardiac catheterization in 
August 2002.  

At the time of the veteran's death, service connection 
was in effect for the residuals of a gunshot wound of the 
right leg, evaluated as 10 percent disabling and for 
conversion reaction, evaluated as noncompensable.  

In March 2003 and May 2004 statements, the veteran's long 
time physician reported that the veteran had had a 
history of coronary artery disease and pulmonary illness.  
The doctor also noted that the veteran had a right ankle 
prosthesis and experienced chronic leg and foot pain in 
association with his "service[-]related injury."  

The private doctor opined that such limited physical 
activity could have been a contributing factor in the 
development of the veteran's heart disease.  Therefore, 
the doctor concluded that the "service[-]related 
injury" could have been a factor in the development of 
his heart disease that has led to his stroke and 
subsequent death.  

Although he complained of having anesthesia/hypesthesia 
over the lower third of the right calf, foot and ankle, 
the March 1947 and April 1949 VA examinations showed no 
ankle joint involvement due to wound suffered in service.  

During the latter, the veteran was noted to have impaired 
dorsal flexion of the right ankle that the examiner 
thought was "entirely on a voluntary basis."  There was 
some limping due to favoring of the right leg, but the 
examiner found no objective orthopedic impairment to the 
right foot or leg due to the wound sustained in service.  

The psychiatric diagnosis in April 1949 was that of 
psychoneurosis, conversion type, centered about the right 
leg wound and characterized by stocking type of 
anestheisa, limited dorsal flexion of the right ankle on 
a voluntary basis without industrial handicap.  

Significantly, when next examined in April 1951, the 
veteran voiced no complaints.  He was noted to balance 
precariously on the right toes and heel and to have some 
anesthesia over the right calf.  He limped favoring his 
right leg.  The psychiatric diagnosis was that of 
psychoneurosis conversion (hysteria) without social or 
industrial handicap.  

When examined by VA in March 1995, an orthopedic examiner 
noted that, from a practical standpoint, the veteran did 
not have any actual residuals related to the bullet wound 
of the right calf.  He had an essentially normal gait. 
The examiner did find that the veteran had severe 
degenerative arthritis of the right ankle with no active 
motion and atrophy of the right calf.  

However, the VA examiner expressed extreme doubt that the 
right ankle problems were associated with through and 
through injury to the right calf.  

Subsequently, in an April 1995 rating decision, the RO 
denied service connection for arthritis of the right 
ankle.  

Thus, the Board finds from this evidence that the 
service-connected right leg gunshot wound residuals were 
relatively minor in nature.  There is no evidence that it 
materially affected a vital organ or was anything other 
than static in nature over the years.  

Generally, minor service-connected disabilities are not 
held to have contributed to death primarily due to 
unrelated disability.  Included in the same category are 
service-connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312(c)(2).  

In addition, the Board finds no support in the record 
that either service-connected disability was productive 
of such disablement over the years as to have caused 
significant disruption of vital body functioning.  The 
veteran, on this record, is not shown to have received 
treatment for his service-connected conversion reaction 
in recent years.  

Moreover, in July 2006, a medical expert from the 
Veterans Health Administration (VHA) who reviewed the 
record noted that the veteran had a long history of 
coronary artery disease, a possible lung mass, and atrial 
fibrillation for which he was treated with 
anticoagulation and anti-arrhythmics.  

The VA physician concluded that the fatal cerebrovascular 
accident was probably secondary to the anticoagulation 
therapy.  That conclusion is particularly persuasive as 
it was rendered following a review of the entire claims 
folder.  

In addition, the VHA medical expert found it was "not 
likely" that service-connected disability caused or 
aggravated the veteran's cardiovascular disease or 
contributed materially in producing his death. 

The other reports that the veteran's death was the result 
of a service-related disease or injury come from the 
appellant.  As a lay person, however, she is only 
qualified to report on matters which are capable of lay 
observation. She is not qualified to render opinions 
which require medical expertise, such as the diagnosis or 
cause of a particular disability.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, her opinion cannot be considered competent 
evidence of service connection for the cause of the 
veteran's death.  

Inasmuch as the preponderance of the evidence is against 
the claim, service connection for the cause of the 
veteran's death is not warranted.  


B.  Education Benefits

Relevant VA law and regulations state that when a veteran 
dies of a service-connected disability, educational 
assistance is available to his dependants such as a child 
or surviving spouse.  38 U.S.C.A. §§ 3500, 3501(a)(1); 38 
C.F.R. §§ 3.807(a), 21.3020, 21.3021.  

In this case, since service-connected disability did not 
cause or contribute substantially or materially to cause 
the veteran's death, VA education assistance is not 
available to his dependants.  Accordingly, that portion 
of the appeal is also denied.  


ORDER

Service connection for the cause of the veteran's death 
is denied.  

The claim for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code must be denied.  


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


